Citation Nr: 0110736	
Decision Date: 04/12/01    Archive Date: 04/23/01	

DOCKET NO.  00-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to Muscle Group XI of the left lower extremity, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from November 1949 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
VARO in St. Petersburg.

A review of the record discloses that by rating decision 
dated in July 2000, service connection for residuals of a 
right shoulder injury and for a left eye disability secondary 
to the service-connected gunshot wound residuals to Muscle 
Group XI of the left lower extremity was denied.  The veteran 
was notified of the determination by communication dated in 
early August 2000.  A notice of disagreement with the rating 
decision is not of record.


FINDING OF FACT

The veteran's disability involving Muscle Group XI of the 
left lower extremity is no more than severe in degree, with 
no evidence of ankylosis of the knee in flexion between 
10 and 20 degrees; extension limited to 30 degrees; or 
ankylosis of the ankle in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion, or eversion deformity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a gunshot wound to Muscle Group XI of the left 
lower extremity have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 4.73, 
Diagnostic Code 5311 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Among other things, the law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, Section 7, 
Subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of this case is not required for compliance with the 
notice in duty to assist provisions contained in the new law.  
See VCAA.  The veteran has been provided a statement of the 
case informing him of the medical evidence necessary to 
substantiate his claim for an increased rating for residuals 
of a gunshot wound of the left lower extremity.  Service 
medical records and VA outpatient treatment records have been 
obtained, and a VA medical examination has been conducted.  
Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's schedule for rating disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).

Disabilities rated under the criteria for muscle disabilities 
are rated under individual diagnostic code sections under 
38 C.F.R. § 4.73 (2000).  These code sections make reference 
to varying levels of the severity of muscle disability (e.g., 
slight, moderate, moderately severe, severe), and a further 
description of what these levels of severity signify is set 
forth in 38 C.F.R. § 4.56 (2000).

Under 38 C.F.R. § 4.56(d)(2) (2000), a severe disability of 
the muscles is shown by a through-and-through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with a shattering bone 
fracture or an open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  History and 
complaints of this injury include a record of hospitalization 
for a prolonged period for treatment of a wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of an inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track.  Palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles swell and harden abnormally in 
contraction.  The tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).

The Board also observes that the cardinal signs and symptoms 
of muscle disability include loss of power, weakness, a 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c).

Factual Background

A review of the service medical records reflects that in 
January 1952 the veteran was found in an air raid bunker with 
a bullet wound in the calf of the left leg.  He stated he had 
been sitting in the bunker listening to music when he 
accidentally shot himself.  Examinations showed extensive 
muscle damage with doubtful function of the peroneal nerve.  
X-ray studies showed a comminuted fracture at the junction of 
the middle and upper third of the fibula.  In February 1972, 
a diagnosis was made of fracture, compound, comminuted, left 
fibula, with no artery or nerve involvement.  A split-
thickness skin graft on the right thigh to the left calf was 
applied.  However, only 50 percent of the graft took and 
grafting at a later date was required.  It was determined 
that there was considerable destruction of the gastrocnemius 
and soleus muscles.  The veteran was placed on physiotherapy.

The veteran was accorded an examination by VA in May 1993.  
Complaints included difficulty walking and a loss of 
sensation in the injured area.  Notation was made that the 
veteran had had a cerebrovascular accident at discharge from 
service and this had affected the left lower extremity.

Examination showed no obvious deformity or angulation.  There 
was no false motion or shortening of the leg indicated.  
However, it was related the veteran had to walk with a cane.  
There was intra-articular involvement.  The veteran had 
recently been hospitalized for debridement of the old scar 
and had a skin graft taken from the left thigh engrafted to 
the left calf area.  The wound was healing at the time of 
examination.  The diagnosis was residuals of an injury with 
skin defect, infection, and chronic ulcer of the left calf 
area, with recent skin graft of the skin defect.

By rating decision dated in August 1993, service connection 
for residuals of the gunshot wound to Muscle Group XI on the 
left lower extremity was granted and a 30 percent disability 
rating was assigned under Diagnostic Code 5311, effective 
April 19, 1993, the date of receipt of the veteran's original 
claim for disability benefits.

Of record are reports of VA outpatient visits on periodic 
occasions between 1996 and 1998, showing treatment and 
evaluation for various problems.  No evidence was provided 
regarding treatment of the gunshot wound residuals of the 
left lower extremity in the outpatient reports.

An X-ray study of the left lower extremity was done by VA in 
November 1999.  There was an old comminuted fracture of the 
upper third of the fibula.  Fibrous union could not be 
excluded.  Some residual periosteal reaction was 
demonstrated.  The tibia and fibula were otherwise 
unrevealing.  No foreign bodies were identified.  The 
impression was an old comminuted upper fibular fracture, with 
notation that the tibia and fibula were otherwise 
unrevealing.  

A muscles examination was accorded the veteran by VA in March 
2000.  Reference was made to extensive treatment for the 
wound residuals to the left lower extremity in service.  It 
was indicated that the veteran had worked from 1961 to 1992 
as an office worker.  In 1992, he had acute congestive heart 
failure and had not worked since that time.  He used a quad 
cane in the right hand to support him.  He used a hospital 
bed at home with his leg elevated, and he used Velcro-
fastening shoes.  Notation was made that he had considerable 
difficulty taking off his shoes and socks.  At the time of 
examination, his wife helped him take them off.

The veteran indicated he had little pain in the left leg.  He 
noted it was numb most of the time.  He believed he could 
walk a block or at most 100 yards before he would have to 
stop.  He stated that both legs swelled on him.  He noted 
that the left knee did not lock, but he complained that it 
was weak and had given way.  He referred to an incident in 
early January 2000 when he fell and dislocated his right 
shoulder.

On examination, he was observed to walk with an obvious limp 
with the support of a cane.  He walked very slowly and had a 
broad-based gait.  There was marked atrophy of the left lower 
leg.  There was a linear scar which was 24 centimeters in 
length.  It was well healed.  There was another 19-centimeter 
linear scar over the medial surface of the left lower leg.  
There was involvement of the gastrocnemius with a deep 
2-centimeter depression.  There was a 7 1/2- by 3-centimeter 
rectangular graft site which was a dull, whitish color over 
the vastus medialis of the left thigh.  There was 15- by 
7-centimeter graft site over the right thigh.  This latter 
was a grafting site in 1952 that reportedly laid over the 
belly of the quadratus.

Examination of the reflexes showed patellar reflex of the 
left was 3 plus out of 4.  It was absent on the right.  Both 
Achilles reflexes were absent.

The veteran lacked complete extension on the left at 
5 degrees.  He had complete extension of the right.  Flexion 
was to 90 degrees on the left, while it was to 110 degrees on 
the right.  Notation was made that normal was about 
130 degrees.  There was edema of one plus on the left and two 
plus on the right.

Attention was given by the examiner to pain, fatigue, 
incoordination, and tolerance.  The veteran was asked to flex 
and extend his right leg as many times as he could.  He was 
able to do that 20 times without pain or incoordination or 
fatigue.  It was noted he could have done much more.  
However, with the left leg, after eight times, he had pain 
and incoordination and fatigue.

Evidence of atrophy on the left lower leg was demonstrated by 
measurements of the legs 6 centimeters above the superior 
border of the patella, and 6 centimeters inferior to the 
patella.  On the right, there was a girth of 60 centimeters 
above the patella on the right and 56 on the left.  
Examination 6 centimeters below the patella on the right was 
42 1/2 centimeters, while the left was 38 1/2 centimeters.

The pertinent diagnosis was residuals of a gunshot wound of 
the left leg with surgery which included grafting and 
currently demonstrated atrophy involving Muscle Group XI.




Analysis

The RO has evaluated the residuals of the gunshot wound under 
38 C.F.R. § 4.73, Diagnostic Code 5311.  Functions of that 
muscle group include propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  The muscle group encompasses the 
posterior and lateral crural muscles and the muscles of the 
calf, including the triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris muscles.

Under Code 5311, a maximum evaluation of 30 percent is for 
assignment in case of severe disability.  The question then 
becomes whether there is any other basis for an evaluation in 
excess of 30 percent for the muscle group disability.  In 
this case, there is no evidence of ankylosis of the knee in 
flexion between 10 and 20 degrees (the criteria for a 
40 percent evaluation under Diagnostic Code 5256); extension 
limited to 30 degrees (the criteria for a 40 percent 
evaluation under Diagnostic Code 5261); or ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity (the criteria for 
a 40 percent evaluation under Diagnostic Code 5270).  There 
is also no evidence of such functional loss due to pain or 
painful motion as would warrant a higher evaluation.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996).

In short, there is no schedular basis, even after 
consideration of the pertinent musculoskeletal system 
diagnostic codes, for an evaluation in excess of 30 percent 
for the veteran's disability involving Muscle Group XI.  
Accordingly, the preponderance of the evidence is against the 
claim for this benefit.






ORDER

An evaluation in excess of 30 percent for residuals of a 
gunshot wound to Muscle Group XI of the left lower extremity 
is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

